DETAILED ACTION
This action is pursuant to the claims filed on 11/30/2021. Claims 1-19 and 21 are pending. A final action on the merits of claims 1-19 and 21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "an active ingredient in an adhesive layer of a heating tool comprising an active-ingredient containing adhesive layer" in line 2.  It is unclear if these recited adhesive layers are intended to define the same adhesive layer of the claim is to be interpreted as comprising two distinct adhesive layers. For examination purposes, “an adhesive layer of a heating tool” will be interpreted to be the same structure as “an active-ingredient containing adhesive layer”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo (U.S. PGPub No. 2008/0202490) in view of Ota (U.S. PGPub No. 2010/0087902).
Regarding claim 1 Dodo teaches a heating tool (Fig 3 heat generating body 1) comprising: an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive); the exothermic composition being housed in an air-permeable container bag (Fig 3, covering material 5 and polyethylene substrate 4 define air-permeable container bag for heat generating composition body 1A; [0080-0081] at least covering material 5 is air permeable), wherein the adhesive layer contains a base, the base is at least one member selected from a group consisting of rubber-based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine). Dodo further teaches wherein the substrate layer of the container bag is a multi-layer structure comprising multiple layers of polyethylene films ([0082] substrate made of layer A/layer B, layer A/layer B/layer C, or layer A/layer B/layer C/layer D; [0083] disclosing layers A, B, C, and D including polyethylene films).
The above referenced embodiment of Dodo fails to explicitly teach the vapor deposition layer between the outside of the container bag and adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a similar container bag (Figs 1 and 4, container bag defined by layer 10 of Fig 1 and layer 31 of Fig 4) comprises a multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film ([0062] “The polymer film that constitutes the polymer sheet layer 31 … may be a multi-layered one. Also, processed films such as films on which a metal or an inorganic material has been vapor-deposited may be used”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-layered substrate of Dodo in view of Ota to incorporate a vapor deposition layer between the outside of the container bag and adhesive layer to arrive at the device of claim 1. Doing so would be a simple substitution of one well-known layer of an air impermeable polymer multi-layered structure (Dodo [0082-0083] polyethylene layer B, C, or D in the multi-layer substrate) for another well-known layer of an air impermeable multi-layered structure (Ota [0060-0062] processed films such as vapor-deposited films) to yield 
Regarding claim 2, Dodo further teaches for direct application to the skin via the adhesive layer ([0317] adhesive layer is capable of being directly applied to skin).
Regarding claims 3 and 8, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claims 4 and 9-11, Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claims 5 and 12-16, in view of the above combination, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
Regarding claims 6 and 17-19, in view of the above combination, Dodo further teaches wherein the adhesive layer contains the active ingredient in an amount from 0.01 to 25 parts by weight based on 100 parts by weight of the adhesive ([0346]; Examiner notes this converts to a range of 0.01 wt% to 20 wt% (                                
                                    
                                        
                                            0.01
                                        
                                        
                                            0.01
                                            +
                                            100
                                        
                                    
                                    =
                                    0.0001
                                    =
                                    0.01
                                    %
                                     
                                    ;
                                    
                                        
                                            25
                                        
                                        
                                            25
                                            +
                                            100
                                        
                                    
                                    =
                                    0.20
                                    =
                                    20
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of 0.00001 to 85 wt% of the active ingredient in the adhesive layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate the range of 0.0001 to 85 wt% of the active ingredient in the adhesive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine the workable range for the active ingredient to obtain an ideal effect of the active ingredient on the user.
Regarding claim 7, Dodo teaches a method for suppressing a reduction of an active ingredient in an adhesive layer of a heating tool (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; the presence of substrate 4 between adhesive layer 9 and exothermic composition body 1A suppresses a reduction of active ingredient in adhesive layer 9 (i.e., suppression is compared to lack of existing substrate 4 in which active ingredient would mix with carbon black of exothermic composition 1A)) comprising an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 ), the method comprising disposing a layer between the active ingredient containing adhesive layer and a container bag (Fig 3 and [0080-0081] covering material 5 and substrate 4 act as air permeable container; [0082] discloses substrate 4 as multi-layered, thus the bottom layers of substrate 4 are disposed between adhesive 9 and upper layer of substrate 4 defining the outside of the container bag) housing an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); wherein the adhesive layer contains a base, and the base is at least one member selected from a group consisting of rubber- based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine). Dodo further teaches wherein the substrate layer of the container bag is a multi-layer structure comprising multiple layers of polyethylene films ([0082] substrate made of layer 
The above referenced embodiment of Dodo fails to explicitly teach the disposed layer is a vapor deposition layer between the outside of the container bag and adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a similar container bag (Figs 1 and 4, container bag defined by layer 10 of Fig 1 and layer 31 of Fig 4) comprises a multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo in view of Ota as applied to claim 1, and in further view of Kopanic (U.S. PGPub No. 2006/0258963).
Regarding claim 21, the Dodo/Ota combination teaches the device of claim 1 as stated above.
Dodo/Ota fail to teach wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives.
In related prior art, Kopanic teaches a similar heating device (Fig 1 and [0012]) wherein a similar adhesive layer is provided (Fig 2 adhesive 24) wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives ([0032], adhesive layer can be formed with methyl acrylate or 2-ethylhexyl acrylate) and the silicone-based adhesives is at least one silicone- based adhesive selected from a group consisting of addition cure type and peroxide cure type silicone-based adhesives (Examiner notes that the adhesive layer is claimed to only contain “at least one member” selected from a group consisting of … acrylic-based adhesives and silicone-based adhesives in claim 1; as such the “addition cure type and peroxide cure type” adhesives do not need to be taught to reject claim 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Dodo in view of Ota, and Kopanic to incorporate the acrylic-based adhesive of Kopanic to arrive at the device of claim 1. Doing so would be a simple substitution of one well known acrylic-based adhesive ([0323] acrylic adhesive of Dodo) for another well-known acrylic-.
Response to Arguments
Applicant's arguments filed 11/30/2021 directed to apparatus claim 1 have been fully considered but they are not persuasive to overcome the prior art of record. The examiner acknowledges the applicant’s arguments; however, a new ground(s) of rejection is made in view of an alternate embodiment of Doda in view of Ota. The Examiner has relied upon the new interpretation of Doda wherein the substrate 4 is disclosed as a multi-layered structure wherein the uppermost layer defines a portion of the container bag, such that the remaining layers of the substrate 4 are polyethylene films and located between the adhesive layer 9 and the outside of the container bag ([0080-0082]). Ota teaches a similar multilayered structure on the bottom layer of the container bag (Fig 4 polymer sheet layer 31) wherein the multilayer structure can optionally comprise a polyethylene film or a vapor deposited film ([0062]). The examiner is of the position that it would have been obvious to one of ordinary skill in the art to modify one of the lower layers of the substrate 4 of Dodo in view of Ota to incorporate a vapor deposited layer to yield predictable results as Ota discloses the alternate use of polyethylene films with vapor deposited films.
Applicant's arguments filed 11/30/2021 directed to method claim 7 have been fully considered but they are not persuasive. The applicant has amended claim 7 to recite “a method for suppressing a reduction of an active ingredient in an adhesive layer of a heating tool” and argues that Dodo fails to teach such a method. The examiner notes the claims are to be interpreted under their broadest reasonable interpretation. In the instant case, claim 7 broadly single method step of disposing a vapor deposition layer between said adhesive layer and the outside of a container bag of an exothermic composition. The examiner notes that Dodo teaches an active ingredient adhesive layer 9 and container bag of an exothermic composition 1A. The substrate 4 of Dodo is disclosed as multi-layered ([0080-0082]), such that the uppermost layer of the substrate defines a portion of the container bag and the bottom layers of the substrate are disposed between the adhesive layer 9 and the outside of the container bag. This disposition of the bottom layers of substrate 4 prevent the active ingredient containing adhesive layer 9 from mixing with the exothermic composition 1A such that the reduction of the active ingredient is suppressed. As such, these arguments regarding claim 7 are unpersuasive and do not overcome the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794